Citation Nr: 1544798	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  11-28 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a stroke.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected bilateral hearing loss and tinnitus.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Cheri D. Smith, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from March 1964 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine and an August 2015 rating decision by the VA RO in Indianapolis, Indiana.

In his October 2011 substantive appeal, the Veteran requested a hearing before a member of the Board.  In a July 2014 statement, the Veteran withdrew the hearing request and asked that his case be forwarded to the Board for a decision.  Therefore, the Veteran's hearing request has been withdrawn.

A review of the record shows that the Veteran has been diagnosed with PTSD, adjustment disorder with mixed anxiety and depressed moods, anxiety disorder, and depressive disorder.  Therefore, the Board has broadened its consideration of the Veteran's claim to include any acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board notes that the Veteran submitted a timely substantive appeal with regard to the March 2010 denial of entitlement to service connection for a skin disability.  In a July 2014 rating decision, the Veteran was granted entitlement to service connection for a skin disability.  As there is no indication from the record that the Veteran has disagreed with either the rating or effective date assigned in that decision, it constitutes a full grant of the benefit sought on appeal.  Therefore, the Board has limited its consideration accordingly.

The issues of entitlement to service connection for an acquired psychiatric disorder, residuals of a stroke, and hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hearing impairment is no worse than Level I in either ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time, or immediately after, the VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to his claim.  The record shows that the Veteran was notified in a January 2010 letter of what the evidence must show to substantiate his claim, and of the respective duties of the VA and the claimant in obtaining evidence.  An April 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.

The Board also finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records are of record.  VA and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2015).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2015).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (2015).

"Puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2015).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (2015).

When the puretone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000 and 4,000 Hz is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone thresholds are 30 dB or less at 1,000 Hz, and 70 dB or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2015).

In March 2010 the Veteran was afforded a VA audiology evaluation.  The March 2010 VA audiologist adequately noted that the Veteran's bilateral hearing loss disability had no significant effects on his occupation and usual daily activities.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The audiometic testing results showed the following: 

Hertz
1000
2000
3000
4000
Average
Right Ear
25
55
60
60
50
Left Ear
25
50
55
60
47.5

Speech recognition ability was measured at 96 percent in the right ear and 96 percent in the left ear.  Under Table VI of 38 C.F.R. 4.85 (2015), both ears received a Level I rating.  Application of those levels to Table VII at 38 C.F.R. § 4.85 produced a noncompensable (0 percent) rating.  

The Veteran was afforded another VA audiology evaluation in February 2012.  The VA audiologist adequately noted that the Veteran's bilateral hearing loss disability did not impact his daily life or ability to work.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  At that time, the audiometric testing results showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
30
55
55
55
48.75
Left Eat
25
50
55
60
47.5

Speech recognition ability was measured at 96 percent in the right ear and 94 percent in the left ear.  Under Table VI of 38 C.F.R. 4.85 (2015), both ears received a Level I rating.  Application of those levels to Table VII at 38 C.F.R. § 4.85 produced a noncompensable (0 percent) rating.  

There are no other VA Medical Center or private audiogram findings of record showing the Veteran's hearing acuity to be worse than that found at his March 2010 and February 2012 VA audiology evaluations.  The Veteran has not submitted any additional objective evidence to demonstrate that his bilateral hearing loss disability has worsened.

The Board finds that the Veteran is not entitled to an initial compensable rating for bilateral hearing loss.  Both the March 2010 and the February 2012 VA audiology evaluation reports are adequate and there is no reason to doubt the accuracy of the findings in either evaluation report.  Thus, the Veteran's bilateral hearing loss disability has not been shown to be worse than Level I in either ear.  Those results fall within the scheduler criteria for a noncompensable (0 percent) rating.  Therefore, the criteria for an initial compensable rating have not been met.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

Consideration has been given to assigning staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of hearing loss are contemplated by the schedular criteria.  The Veteran has not identified any aspects of his hearing loss other than the hearing loss itself, which is compensated by the rating schedule. There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disabilities.  In fact, the February 2012 examiner indicated that the Veteran's hearing loss did not impact his daily life or ability to work. In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned by the currently assigned ratings.  

The Board also notes that extraschedular consideration requires consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate. Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014). Here, the Veteran's only other service-connected disability is tinnitus, which is not on appeal. Moreover, there is no suggestion in the record that the Veteran's tinnitus includes symptoms not compensated that add to the disability picture presented by the Veteran's service-connected disabilities. Therefore, the Board has determined that referral of this case for extra-schedular rating consideration is not warranted.
 
Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to an initial compensable rating for bilateral hearing loss disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal is decided.

In August 2015, the Veteran submitted a timely notice of disagreement with an August 2015 rating decision denying his claims for service connection for hypertension and the residuals of a stroke.  A review of the record shows that the Veteran was not issued a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In September 2011, the Veteran was afforded a VA examination to determine if he had PTSD related to his active service.  The VA examiner concluded that the Veteran did not have a PTSD diagnosis that conformed to the DSM-IV criteria.  The 2011 VA examiner did diagnose depressive disorder not otherwise specified (NOS), but noted that the Veteran's symptoms were in remission.  The VA examiner did not, however, address whether the Veteran's depression was etiologically related to his active service.  

In January 2014, the Veteran was diagnosed by a private physician with unspecified depressive disorder that more likely than not began during his active service and was aggravated by service-connected hearing loss and tinnitus.  However, the private physician did not provide an adequate rationale for the conclusions reached.

In May 2014 the Veteran was diagnosed by a mental health provider at the VA Medical Center as having PTSD related to his experiences in Vietnam.  The opinion is inadequate; however, to form the basis for service connection for an acquired psychiatric disorder because the examiner did not fully review the Veteran's claim file, nor did they provide a clear nexus opinion.  The Board also notes that the opinion is insufficient to form the basis of a grant of service connection for PTSD due to fear of hostile military activity under 38 C.F.R. § 3.304(f)(3).  In particular, the May 2014 VA diagnosis does not satisfy the criteria for a diagnosis of PTSD under 38 C.F.R. § 3.304(f)(3) because the examiner was not a VA psychiatrist or psychologist, nor a psychiatrist or psychologist with whom the VA had contracted.  Further, the diagnosis was not provided in a full axis format.  Thus, the May 2014 VA diagnosis is not sufficient in and of itself to warrant a grant of service connection for PTSD.

For these reasons, a remand is warranted to secure an adequate VA examination that addresses whether the Veteran has an acquired psychiatric disorder, to include PTSD, that is related to his active service or that was caused or aggravated by his service-connected bilateral hearing loss and tinnitus.

Current treatment records should be identified and obtained before a decision is rendered in this case.

Finally, the Board notes that further notice is needed to comply with the notice requirements for secondary service connection claims.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to service connection for hypertension and residuals of a stroke.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to either issue, return the case to the Board.

2.  Provide the Veteran and representative with notice with respect to secondary service connection claims.  38 C.F.R. §§ 3.310, 3.159 (2015); Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. § 5103(a) (West 2014).

3.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

4.  Then, schedule the Veteran for a VA examination by a psychiatrist or psychologist who has sufficient expertise to determine the nature and etiology of any currently present psychiatric disabilities, to include PTSD.  The claims file must be made available to and reviewed by the examiner, to include the reports referenced in this REMAND.  A copy of this remand should be provided to the examiner. Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide the following information and opinions:

(a)  The examiner should identify all psychiatric disorders present during the pendency of the appeal, to include PTSD.

(b)  Then, the examiner should provide an opinion with respect to each diagnosed psychiatric disability, as to whether it is at least as likely as not (a 50 percent or better probability) that the disability is related to the Veteran's active service, to include service in Vietnam.

(c)  An opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disability was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected bilateral hearing loss and/or tinnitus.

(d)  If the Veteran is diagnosed with PTSD, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD is due to his fear of hostile military activity while serving in Vietnam.  

The examiner must reconcile his or her findings with the medical opinions of record that diagnose PTSD, depressive disorder, adjustment disorder, and depressive disorder as secondary to bilateral hearing loss and tinnitus.  

A clear rationale for all opinions expressed should be provided.

5.  Readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


